DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-7, 9-14, 16-19, 21, and 22 have been amended.
Claims 26-28 have been added.
Claims 23-25 have been cancelled.
Claims 1-22 and 26-28 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9, 2022 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated October 19, 2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over IBM z/Architecture (as cited by Applicant and hereinafter referred to as “z/Architecture”) in view of US Publication No. 2019/0332925 by Modha (hereinafter referred to as “Mohda”) in view of US Publication No. 2013/0339672 by Jacobi et al. (hereinafter referred to as “Jacobi”).. 
Regarding claims 1, 11, and 16, taking claim 1 as representative, z/Architecture discloses:
a computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: (z/Architecture discloses these features generally. See, e.g., the preface at page xxvii, which discloses a program, which teaches instructions and storage of the instructions.);
processing, by a first processor, an instruction configured to perform a plurality of functions, the plurality of functions including functions to operate on one or more...[data values] (z/Architecture discloses, at page 26-16, a deflate conversion call (DFLTCC). This is one of several instructions that is configured to perform a plurality of functions specified by a function code on one or more values. The description of the execution of the instruction discloses processing the instruction by a first processor.); 
determining that a function of the plurality of functions to be performed is a query function, based on processing the instruction in one instance, wherein the first processor is to perform the query function (z/Architecture discloses, at page 26-17, the function codes specify the function to be performed. As disclosed at 26-21, the functions include a query function. Execution of the instruction encompasses determining the function to be performed and performing the function by the first processor.); 
processing by the first processor the instruction in another instance; determining that an non-query function is to be performed based on processing the instruction in the another instance ((z/Architecture discloses, at page 26-17, the function codes specify the function to be performed, including non-query functions. Execution of the instruction encompasses determining the function to be performed.); and 
providing, by the first processor...information related to the non-query function, the non-query function to be performed...(z/Architecture discloses, at page 26-17, execution of the instruction can involve utilizing a parameter block, which discloses identifying the location of the parameter list, which is providing information related to the function, including information related to non-query functions. See, e.g., page 26-21.). 
z/Architecture does not explicitly disclose the aforementioned data values are tensors, the aforementioned providing information by the first processor is to a second processor, the aforementioned performing of the function is to be by the second processor, and wherein the first processor and the second processor share memory providing memory coherence.
However, in the same field of endeavor (e.g., using coprocessors) Mohda discloses:
tensors (Mohda discloses, at ¶ [0015], “[a] tensor is a multidimensional array of numerical values.”);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s disclosure of operating on data streams to utilize tensors, as disclosed by Mohda, because doing so is a matter of simple substitution, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143. Specifically, both z/Architecture and Mohda disclose operating on multi-element data values, the only difference being the type of data. It would have been obvious to one of ordinary skill in the art to have substituted one known element for another and the results of the substitution would have been predictable.
Also in the same field of endeavor (e.g., instruction processing) Jacobi discloses:
providing information to a second processor and performing a function by the second processor, wherein the first processor and the second processor share memory providing memory coherence (Jacobi discloses, at ¶ [0220], providing operands for an instruction to be executed by a co-processor in a shared cache, which provides coherence.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s multifunction instruction to utilize a co-processor, as disclosed by Jacobi, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, i.e., improved performance resulting from using multiple processors, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 2, 12, and 17, taking claim 2 as representative, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture also discloses:
the instruction specifies a parameter block that provides information relating to processing the query function (z/Architecture discloses, at page 26-17, execution of the instruction can involve utilizing a parameter block, which discloses providing information related to the query functions. See, e.g., page 26-21.).

Regarding claims 3, 13, and 18, taking claim 3 as representative, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture also discloses:
the query function indicates an availability of one or more installed non-query functions (z/Architecture discloses, at page 26-17, the query function indicates the availability of all installed functions.).

Regarding claims 5, 14, and 19, taking claim 5 as representative, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture also discloses:
wherein the method further comprises: determining that performance of the non-query function has been interrupted; and obtaining information in a selected buffer to resume performance of the non-query function, based on determining that performance of the non-query function has been interrupted (z/Architecture discloses, at page 26-35, determining the operation is partially complete, i.e., has been interrupted, e.g., using the CF flag, and using information in the continuation state buffer to resume operation. As disclosed at page 26-18, the CF flag applies to non-query functions.).

Regarding claim 6, z/Architecture, as modified, discloses the elements of claim 5, as discussed above. z/Architecture also discloses:
wherein the determining that performance of the non-query function has been interrupted comprises checking a continuation flag included in a parameter block to be used in re-executing the instruction (z/Architecture discloses, at page 26-35, determining the operation is partially complete, i.e., has been interrupted, using the continuation flag and that the continuation flag is part of the parameter block.).

Regarding claim 7, z/Architecture, as modified, discloses the elements of claim 5, as discussed above. z/Architecture also discloses:
wherein the selected buffer is indicated in a parameter block to be used in re-executing the instruction (z/Architecture discloses, at page 26-34, the continuation state buffer is included in the parameter block.).

Regarding claim 9, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture also discloses:
wherein the information provided to the second processor comprises memory address information used to obtain at least one tensor of the one or more tensors to be operated on by the non-query function to be performed (z/Architecture discloses, at page 26-17, specifying operand (tensor) addresses. Execution of the instruction discloses providing this information.).

Regarding claim 10, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture also discloses:
wherein the instruction specifies a parameter block that provides information relating to processing the function to be performed, the parameter block being dependent on the function to be performed (z/Architecture discloses, at page 26-17, specifying parameter blocks having different sizes for different functions.).

Claims 4, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over IBM z/Architecture (as cited by Applicant) in view of Mohda in view of Jacobi in view of US Publication No. 2019/0312587 by Sofia et al. (hereinafter referred to as “Sofia”). 
Regarding claims 4, 15, and 20, taking claim 4 as representative, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture does not explicitly disclose wherein the processing of the instruction by the first processor includes synchronous execution of the instruction.
However, in the same field of endeavor (e.g., instruction processing) Sofia discloses:
wherein the processing of the instruction by the first processor includes synchronous execution of the instruction (Sofia discloses, at ¶ [0022], a processor and coprocessor operating synchronously.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s processor to operate synchronously, as disclosed by Sofia, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, i.e., improved performance resulting from relatively simple control flow compared to asynchronous execution, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over IBM z/Architecture (as cited by Applicant) in view of Mohda in view of Jacobi in view of US Patent No. 10,346,198 by Chandler et al. (hereinafter referred to as “Chandler”).
Regarding claim 8, z/Architecture, as modified, discloses the elements of claim 1, as discussed above. z/Architecture does not explicitly disclose wherein the one or more tensors are in a format optimized for the second processor.
However, in the same field of endeavor (e.g., instruction processing) Chandler discloses:
wherein the one or more tensors are in a format optimized for the second processor (Chandler discloses, at col. 17, lines 4-15, providing tensor data in an optimized format.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s processor to use optimized formatting, as disclosed by Chandler, to “reduce or eliminate unnecessary data transfers and/or conversions..” See Chandler, col. 1, line 66-col. 2, line 3.

Claims 21 and 26-28 is rejected under 35 U.S.C. 103 as being unpatentable over IBM z/Architecture in view of Mohda in view of Jacobi.
Regarding claims 21 and 27, taking claim 21 as representative, z/Architecture discloses:
a computer program product for facilitating processing within a computing environment, the computer program product comprising: one or more computer readable storage media and program instructions collectively stored on the one or more computer readable storage media to perform a method comprising: (z/Architecture discloses these features generally. See, e.g., the preface at page xxvii, which discloses a program, which teaches instructions and storage of the instructions.);
processing an instruction configured to perform a plurality of functions, the plurality of functions including functions to operate on one or more... [data values] (z/Architecture discloses, at page 26-16, a deflate conversion call (DFLTCC). This is one of several instructions that is configured to perform a plurality of functions specified by a function code on one or more values. The description of the execution of the instruction discloses processing the instruction.);  
determining that a function of the plurality of functions to be performed is one type of function, based on processing the instruction in one instance, wherein the first processor is to perform the one type of function (z/Architecture discloses, at page 26-17, the function codes specify the function to be performed. As disclosed at 26-21, the functions include one type of function, e.g., a query function. Execution of the instruction encompasses determining the function to be performed and performing the function by the first processor.); 
processing by the first processor the instruction in another instance; determining that another type of function is to be performed based on processing the instruction in the another instance...(z/Architecture discloses, at page 26-17, the function codes specify the functions to be performed, including other types of functions, such as non-query functions. Execution of the instruction encompasses determining the function to be performed.); and
initiating, based on determining that the another type of function is to be performed, performance of the another type of function (z/Architecture discloses, at page 26-16, a deflate conversion call (DFLTCC). This is one of several instructions that is configured to perform a plurality of functions specified by a function code on one or more values. The description of the execution of the instruction discloses initiating performance of the specific function.).
z/Architecture does not explicitly disclose the aforementioned input data values are tensors and the aforementioned performing of the another type of function is to be by a second processor.
However, in the same field of endeavor (e.g., using coprocessors) Mohda discloses:
tensors (Mohda discloses, at ¶ [0015], “[a] tensor is a multidimensional array of numerical values.”);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s disclosure of operating on data streams to utilize tensors, as disclosed by Mohda, because doing so is a matter of simple substitution, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143. Specifically, both z/Architecture and Mohda disclose operating on multi-element data values, the only difference being the type of data. It would have been obvious to one of ordinary skill in the art to have substituted one known element for another and the results of the substitution would have been predictable.
Also in the same field of endeavor (e.g., instruction processing) Jacobi discloses:
performing a function by the second processor (Jacobi discloses, at ¶ [0220], providing operands for an instruction to be executed by a co-processor.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s multifunction instruction to utilize a co-processor, as disclosed by Jacobi, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, i.e., improved performance resulting from using multiple processors, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Regarding claims 26 and 28, taking claim 26 as representative, z/Architecture, as modified, discloses the elements of claim 21, as discussed above. z/Architecture also discloses:
wherein the one type of function is a query function and the another type of function is a non-query function (z/Architecture discloses, at page 26-17, the function codes specify the functions to be performed, including query functions and non-query functions.).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over IBM z/Architecture in view of Mohda in view of Chandler in view of Jacobi.
Regarding claim 22, z/Architecture, as modified, discloses the elements of claim 21, as discussed above. z/Architecture does not explicitly disclose 
the one or more tensors are in a format optimized for the second processor and wherein the initiating performance comprises providing to the second processor information related to the another type of function.
However, in the same field of endeavor (e.g., instruction processing) Chandler discloses:
wherein the one or more tensors are in a format optimized for the second processor (Chandler discloses, at col. 17, lines 4-15, providing tensor data in an optimized format.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s processor to use optimized formatting, as disclosed by Chandler, to “reduce or eliminate unnecessary data transfers and/or conversions..” See Chandler, col. 1, line 66-col. 2, line 3.
Also in the same field of endeavor (e.g., instruction processing) Jacobi discloses:
providing information to a second processor and performing a function by the second processor, wherein the first processor and the second processor share memory providing memory coherence (Jacobi discloses, at ¶ [0220], providing operands for an instruction to be executed by a co-processor in a shared cache, which provides coherence.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify z/Architecture’s multifunction instruction to utilize a co-processor, as disclosed by Jacobi, because this modification merely entails a combination of prior art elements (cited above) according to known methods to yield predictable results, i.e., improved performance resulting from using multiple processors, which is an exemplary rationale to support a conclusion of obviousness, as per MPEP § 2143.

Response to Arguments
On page 10 of the response filed November 9, 2022 (“response”), the Applicant argues, Applicant gratefully acknowledges the time afforded applicant's attorney, Blanche Schiller, during a telephone conference with Examiner Shawn Doman on August 31, 2022. During the telephone conference, a proposed amendment to independent claim 1 was discussed. No formal agreement was reached, but it was indicated that the discussed amendment appeared to overcome the references and that additional search and consideration would be performed.”
The Examiner notes that the features indicated as likely to overcome the prior art were presented in claims 23 and 24, which had previously been indicated as allowable. The current response cancels those claims, but does not incorporate the features from those claims into any currently pending claims. 

On page 11 of the response the Applicant argues, “In one example, applicant respectfully submits that it appears that the combination of z/Architecture, Modha and Jacobi fails to describe, teach or suggest, at least, one or more of applicant's claimed aspects of: "determining that a function of the plurality of functions to be performed is a query function, based on processing the instruction in one instance, wherein the first processor is to perform the query function; ...; determining that a non-query function is to be performed, based on processing the instruction in the another instance; and providing, by the first processor to a second processor, information related to the non-query function, the non-query function to be performed by the second processor...." Therefore, applicant respectfully requests an indication of allowance for independent claim 1.”
Though fully considered, the Examiner respectfully disagrees. As discussed above, z/Architecture discloses several instructions that support multiple functions, including a query function and non-query functions. See, e.g., page 26-16 et seq., which discusses a deflate conversion call (DFLTCC) instruction that specifies query and non-query functions and parameter blocks for each function. Execution of this instruction involves, for each instance, determining the function and providing information in the parameter block. Also as discussed above, while z/Architecture does not explicitly disclose providing the information from one processor to another, such features are known. See, e.g., Jacobi (cited above) at ¶ [0220], which discloses sharing information with a co-processor. Accordingly, the Applicant’s arguments are deemed unpersuasive.  

On pages 11-13 of the response the Applicant presents similar arguments with regard to the remaining claims.
Though fully considered, the Examiner respectfully disagrees. The remarks and rejections presented above apply similarly to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183